Citation Nr: 0702999	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to an increased disability rating for 
residuals of a left wrist fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to April 
1963 and from December 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disability and entitlement to an 
increased disability rating for residuals of a left wrist 
disability, currently evaluated as 10 percent disabling, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Sinusitis is not the result of a disease or injury in 
service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his sinusitis has bothered him 
since an in-service basketball injury and that he is entitled 
to service connection for sinusitis.

Initially the Board notes that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss that he experiences pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.306 (2006).  Service connection may also 
be granted for any disability shown after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2006).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service connection may also be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran has alleged that he has consistently suffered 
from sinusitis since an accident in service, where he 
fractured his nose.  The veteran's service medical records 
contain examination reports dated in June 1962, May 1963, 
March 1964, December 1964, February 1968 and August 1974.  
All of these reports were negative for any complaints or 
treatment a nose fracture, sinus trouble or sinusitis.  The 
Board notes that on December 20, 1965, the veteran was taken 
to the medical clinic after falling and passing out at the 
gym.  He felt dizzy and had a bloody nose and missing teeth.  
On December 22, 1965, the veteran complained of frontal 
headaches.  There was no record of a fracture of the nose or 
any additional treatment.  The only other service medical 
record that noted a nasal problem was in February 1967, when 
the veteran was seen for a sore throat and a stuffy nose.  
The veteran's separation examination was completely negative 
for any treatment or complaints of sinus problems.

The veteran has submitted medical evidence in support of his 
claim that establishes that he currently suffers from 
sinusitis.  A note from L.J.L., M.D., indicated the veteran 
suffered from sinusitis.  In a VA outpatient treatment note 
dated in April 2002, the veteran was diagnosed with a history 
of sinusitis.  The veteran reported that his chronic 
sinusitis began following a nasal fracture while on active 
duty.  He noted that he had taken over-the-counter medication 
for his sinuses and had on occasion lost days at work as a 
result of this.  The veteran also submitted private treatment 
records dated in November and December 2002, from the L.C.  
The November 2002 x-ray report of the veteran's sinus 
indicated paranasal sinus inflammatory disease and suggested 
an old nasal bone fracture.  The December 2002 note diagnosed 
the veteran with sinusitis.  A handwritten note on the page 
stated "nose injury while on military duty."  See L.C. 
record, dated December 9, 2002.  

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  It is 
clear that the aforementioned opinions were based on history 
provided by the veteran.  There is no indication that the 
physicians reviewed the veteran's claims folder in 
conjunction with their examinations, nor did they provide an 
adequately supported etiology of the veteran's current 
disability.  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

Though the veteran does currently suffer from sinusitis, 
there is no evidence to support his claim that he actually 
fractured his nose or incurred some other type of more 
serious injury to the nose in service.  The medical records 
simply show a bloody nose, in 1965, which is an acute and 
transitory condition.  The fact that the veteran never 
complained of chronic sinus problems after this injury and 
the fact that there are no x-ray reports or other 
contemporaneous documents showing he, in fact, fractured his 
nose, the medical records provided by the veteran are 
speculative at best.  Although a bloody nose is shown in the 
service records, no medical professional has opined that this 
documented symptom was the cause of a later sinus disorder.  
While the Board acknowledges that it is the veteran's sincere 
belief that his sinusitis was caused by an in service injury, 
he is not a physician who is able to make that determination.  
See Espiritu, supra.

The veteran has evidence of a current disability.  However, 
there is no evidence of sinusitis in service and no competent 
medical evidence to connect the veteran's bloody nose in 
service to his current disability.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The August 2002 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). Additional notification was provided to him 
in a May 2003 letter.

The Board notes that the veteran was not provided with 
notification of disability ratings and effective date matters 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  However, since the claim is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right knee disability 
and entitlement to an increased disability rating for 
residuals of a left wrist disability, currently evaluated as 
10 percent disabling.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in 
August 2002 did not comply with the new requirements under 
Kent.  Therefore, this case must be remanded with regard to 
the veteran's claim to reopen for service connection for a 
right knee disability.

The veteran has alleged that his left wrist disability has 
increased in severity, beyond his currently assigned 10 
percent disability rating.  The Board notes, and the 
veteran's representative also noted in the Appellant's Brief 
dated in December 2006, that the veteran was last examined 
for his disability in October 2002.  Additionally, the 
October 2002 VA examination discussed the veteran's right 
wrist, rather than his left, which is at issue in this case.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Thus, the veteran must be afforded a new VA 
examination for his LEFT wrist.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006)

2.  The veteran must then be scheduled 
for a VA joints examination.  The 
examiner should review the veteran's 
claims folder in its entirety in 
conjunction with the examination and 
provide sufficient detail as to the 
current severity of the veteran's left 
wrist disability.

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


